                                               IN THE
                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

 DONALD CALHOUN

          Plaintiff/Counter-Defendant,
                                                                  CA No.: 4:19-CV-03171
 v.

 JACK DOHENY COMPANIES, INC.                                        JURY DEMANDED

          Defendant/Counter-Plaintiff.

                           PLAINTIFF/COUNTER-DEFENDANT’S
                          DESIGNATION OF EXPERT WITNESSES
TO:      Defendant/Counter-Plaintiff Jack Doheny Companies, Inc. by and through their Attorney
         of Record Mr. R.J Cronkite of Dinsmore Shohl, LLP, 900 Wilshire, Suite 300, Troy, MI
         48084.

         Plaintiff/Counter-Defendant, pursuant to the Federal Rules of Civil Procedure, hereby

designates the following as Plaintiff/Counter-Defendant’s Expert Witnesses in this cause:

         1.        Gregg M. Rosenberg
                   ROSENBERG | SPROVACH
                   3518 Travis, Suite 200
                   Houston, Texas 77002
                   (713) 960-8300
                   (713) 621-6670 (Facsimile)

                   Gregg M. Rosenberg is an attorney who is board certified in employment and labor
                   law. Mr. Rosenberg will testify as to Plaintiff/Counter-Defendant’s attorney’s fees.

         2.        Ellen Sprovach
                   ROSENBERG | SPROVACH
                   3518 Travis, Suite 200
                   Houston, Texas 77002
                   (713) 960-8300
                   (713) 621-6670 (Facsimile)

                   Ellen Sprovach is an attorney who is board certified in employment and labor law.
                   Ms. Sprovach will testify as to Plaintiff/Counter-Defendant’s attorney’s fees.


Plaintiff’s Designation of Expert Witnesses                                                      Page 1
                                                                   Respectfully submitted,

                                                                   /s/ Gregg M. Rosenberg
                                                                   Gregg M. Rosenberg
                                                                   USDC SD/TX No. 7325
                                                                   Texas State Bar ID 17268750
                                                                   Gregg@rosenberglaw.com
                                                                   Renee Nguyen
                                                                   USDC SD/TX No. 3146392
                                                                   Texas State Bar ID 24096093
                                                                   ROSENBERG & SPROVACH
                                                                   3518 Travis Street, Suite 200
                                                                   Houston, Texas 77002
                                                                   (713) 960-8300
                                                                   (713) 621-6670 (Facsimile)
                                                                   Attorney-in-Charge for Plaintiff
OF COUNSEL:
ROSENBERG & SPROVACH                                               ATTORNEYS FOR PLAINTIFF



                                         CERTIFICATE OF SERVICE

         On March 13, 2020, I electronically submitted the foregoing document with the Clerk of

the Court of the United States District Court for the Southern District of Texas using the electronic

case filing system of the Court.              I hereby certify that I have served all parties of record

electronically using the CM/ECF filing system.



                                                                   /s/ Gregg M. Rosenberg
                                                                   Gregg M. Rosenberg




Plaintiff’s Designation of Expert Witnesses                                                           Page 2
